Citation Nr: 1108179	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for prostate cancer.

This appeal was previously before the Board and the Board remanded the claim in August 2007 and September 2009 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's prostate cancer initially manifested many years after service, the preponderance of the competent evidence indicates that the Veteran was not exposed to herbicides during active service, and the evidence does not otherwise suggest a link between such disease and service.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a November 2003 letter, issued prior to the rating decision on appeal, and a September 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2007 letter in addition to July 2008 and October 2009 letters advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment reports, records from the Social Security Administration, articles, and responses from the service department, VA Compensation and Pension Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).

The Board notes that the Veteran has not been given a VA examination concerning his claim.  However, as will be discussed more fully below, there is no evidence of the condition in service and medical evidence fails to even suggest a relationship between his prostate cancer and service.  Further, the preponderance of the evidence indicates that the Veteran was not exposed to herbicides during active service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The Veteran contends that he is entitled to service connection for prostate cancer on a presumptive basis because such is related to herbicide exposure.  Specifically, he essentially contends that he was exposed to Agent Orange while performing trash collection with the Helicopter Combat Support Squadron Seven at the Naval Air Station (NAS) in Atsugi, Japan, and that he developed prostate cancer as a result of such exposure.  He indicated that there were stockpiles of herbicides on the base and that many containers in the trash were missing covers and that the entire area reeked from the odors they produced.  

The Veteran's service personnel records show that he served with the Helicopter Combat Support Squadron Seven at the NAS in Atsugi, Japan from April 24, 1970 to May 15, 1971.  He has submitted a letter of commendation dated in August 1970 for his participation in resolving the trash disposal problem at the base.  It was noted that regular trash collection at the base resumed during the week of July 20, 1970.

The Board notes that the Veteran has been diagnosed with prostate cancer, one of the specific diseases listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure.  VA treatment records indicate that the Veteran has been diagnosed and treated for prostate cancer since at least early January 2003.  While the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure, the evidence fails to establish that the Veteran was exposed to herbicides during active service.

The record does not reflect, and the Veteran does not contend, that he had service in the Republic of Vietnam during the Vietnam Era.  In January 2004, the National Personnel Records Center (NPRC) indicated that there were no records of exposure to herbicides for the Veteran.  The NPRC provided a similar response in July 2008.

In March 2009, the Director of Compensation and Pension Service (Director) determined that no herbicide exposure could be verified for the Veteran while he was stationed in Atsugi, Japan.  The Director indicated that a review of the listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DOD) does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at Atsugi, Japan, during any time frame.  Recently acquired DOD monographs do not identify Atsugi, Japan, as being associated with tactical herbicides.  In general, tactical herbicides were developed for Vietnam and used there.  Additionally, the Director said that some limited testing was done at sites in the U.S. and foreign locations under direction of the Plant Science Lab at Ft. Detrick, Maryland, but Atsugi, Japan, was not one of these sites.  As a result, there is no evidence that herbicides were a part of any trash disposed of at this location.  

In February 2010, a similar response was provided by the Compensation and Pension Service in response to request by the Appeals Management Center.  In the document provided in February 2010, additional information was also provided.  Specifically, the document related that the Veteran might refer to some small scale commercial herbicide use for brush or weed clearing activity around the base, but there is no record of such activity with DOD and commercial herbicides are used on every U.S. military base in the world and they do not fall under the statutes and regulations governing presumptive service connection for tactical herbicide exposure.

Moreover, pursuant to the Board's September 2009 remand, in April 2010 the U.S. Army and Joint Services Records Research Center (JSRRC) addressed the Veteran's possible herbicide exposure.  The JSRRC indicated that the 1970 command history for the Helicopter Combat Support Squadron SEVEN (HC-7) had been reviewed.  The history revealed that the HC-7 was home based at the NAS Atsugi, Japan.  Further, the JSRRC reviewed the DOD listing of herbicide spray areas and test sites outside the Republic of Vietnam (RVN).  The listing does not document Agent Orange, or other herbicides, being used, tested, disposed of, or stored at the NAS Atsugi or other U.S. military bases in Japan during the period from 1968 to 1971.  The JSRRC was unable to verify that the Veteran was exposed to Agent Orange while performing trash collection at the NAS Atsugi.

In support of is claim, the Veteran has submitted an article on the subject of VA's policy with regards to Agent Orange exposure, particularly for Veterans who served in Vietnam.  However, such article is not specific to the Veteran and does not provide any evidence that Agent Orange was present at NAS Atsugi, Japan, or that the Veteran was exposed to herbicides.

The Board has considered the Veteran's contention that he was exposed to Agent Orange while serving at NAS Atsugi, Japan.  However, the record does not reflect that the Veteran has any expertise with regards to the identification of herbicides, such as Agent Orange.  In any event, the records compiled by the DOD fail to show that Agent Orange was located at NAS Atsugi, Japan or other U.S. military bases in Japan during the period from 1968 to 1971.  The Board finds the DOD information to be more probative than the Veteran's unsupported lay assertion.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange during service, and service connection for prostate cancer on a presumptive basis under provisions relating to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend, and the medical evidence of record does not show, that prostate cancer was present in service or for many years thereafter.  The service treatment records reflect no entries related to complaints, findings, or treatment for prostate or other genitourinary symptomatology.  The April 1971 separation examination for the Veteran's discharge reflects that his genitourinary system was assessed as normal.  Moreover, the Veteran does not contend, and the medical evidence does not suggest, that the Veteran's prostate cancer is related to military service.  Specifically, there is no medical opinion of record suggesting the Veteran's prostate cancer is related to military service.  Moreover, the Veteran was not shown to have cancer within one year of discharge from service.  The first indication following service of any cancer was in 2003, over 31 years after his discharge from active service.  Accordingly, service connection on a direct basis or as a presumptive chronic condition is not warranted. 

In summary, the Veteran's prostate cancer was not shown in service or for many years thereafter, the preponderance of the competent evidence of record indicates that the Veteran was not exposed to herbicides during active service, and there 
is no competent evidence suggesting a link between service and the condition.  Therefore, the preponderance of the evidence is against a finding of service connection for prostate cancer on any basis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


